John A. Fogleman, Justice, concurring. I agree that Points III and V should not be considered on this appeal for the reasons stated. Consideration of other points for reversal is not possible by reason of the failure of appellant to abstract the option in question in compliance with Rule 9 (d). On the basis of the testimony abstracted, it would appear that there was merit in the contention that the option was withdrawn before acceptance. 'This is because the testimony abstracted would indicate that the option was granted to R. L. Spencer and accepted by appellee. Since it was an option granted for $1.00, it was a continuing offer subject to revocation at any time before acceptance. Hogan v. Richardson, 166 Ark. 381, 266 S. W. 299; Kelley v. Coldren, 226 Ark. 266, 290 S. W. 2d 424. In the absence of an abstract of this option we cannot say to whom it was granted or upon what terms. Therefore, I would affirm the judgment of the trial court in accordance with Rule 9 (e).